Citation Nr: 1108777	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-29 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from October 1966 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), located in Montgomery, Alabama, which denied the above claim.

This matter was previously before the Board in October 2008, at which time it was remanded for additional development.  It is now returned to the Board.


FINDINGS OF FACT

1.  Given the time period during which he was assigned to Vietnam and the type of incidents he reported that were stressful, resolving all reasonable doubt in favor of the Veteran, this information is sufficient to corroborate that the Veteran was exposed to significant, life-affecting stressors.

2.  The Veteran has been diagnosed as having PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for  PTSD have been met.  38 U.S.C.A. §§ 1101, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for PTSD.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);

(2) credible supporting evidence that the claimed inservice stressor actually occurred; and

(3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for Veterans without documentation of having engaged in combat with the enemy.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

The Veteran asserts that he currently has PTSD as a result of his period of active service.  The Veteran's service personnel records reveal that he first entered Vietnam waters on February 21, 1968, as a unit of Task Group 77.5, which established eligibility for the Vietnam Service Medal.  He also served in the contiguous waters of Vietnam and established eligibility for the Vietnamese Campaign Medal with 1960 clasp for the period February 1968 through July 1968.

A review of his service treatment records shows that they are silent as to any diagnosis of a psychiatric disorder, to include PTSD, during service.  

A private medical record dated November in 1991 shows that the Veteran reported a history of head trauma, and that he was unable to function to work.  The Veteran was said to be unstable with reduced neuromuscular functions.  The diagnosis was brain syndrome secondary to head trauma in 1977 with a guarded prognosis.

VA outpatient treatment records dated from November 1998 to May 2000 show intermittent treatment for symptoms associated with PTSD.

A VA examination report dated in August 2000, shows that the Veteran reported serving aboard the U.S.S. Truxtun in 1968, during which he would have to go on whaleboats to rescue pilots that were shot down.  He described that sometimes he would just see their parachutes and would have to go down and bring them out of the water.  He indicated that he had been directed to give the rescued pilots mouth-to-mouth resuscitation until they were brought back to the ship where a doctor would pronounce them as being dead.  He noted that this was something he could not ever forget.  The examiner indicated that current symptoms along with his experiences while on active duty in the United States Navy appeared to be consistent with a diagnosis of PTSD.  The diagnosis was chronic moderate PTSD.

In August 2000, the Veteran also provided a statement describing his stressful experiences during his period of active service.  He indicated that in 1968, a gunners mate had shot a person right above the steering hatch, and that the shot was only inches away from his head.  He provided the identity of the hospital corpsman who had been at the scene that day (R.C.).  He also indicated that he had been aboard the U.S.S. Enterprise in the Gulf of Tonkin, and that he had to go after aircraft which had crashed landed or had been shot down.  He stated that he had also served aboard the U.S.S. Truxtun DLGN-35 from January 1967 to January 1970.

VA outpatient treatment records dated from August 1998 to July 2005 show continued intermittent treatment for symptoms associated with PTSD.

In a Statement In Support Of Claim (VA Form 21-4138) dated in March 2004, the Veteran reiterated that in 1968 when a gunners mate shot his shipmate, R.C. had been the first corpsman on the scene.  He also provided the name of a fellow shipmate, J.S., who from 1969 to 1970 would go with him to rescue downed pilots.  He described that they would sometimes have to give mouth-to-mouth resuscitation to the injured until they were pronounced dead.

In a VA Form 21-4138 dated in March 2005, the Veteran indicated that he had been "bowhook" on the "Officers Gig" as they took to small craft off the coast of Vietnam.  He described that they would go after small North Vietnamese craft with a 50 caliber weapon.  He added that on one occasion, a North Vietnamese craft was filled with enemy soldiers which had been dead for several days, and that the smell was not good.  He provided the names of two fellow shipmates who had accompanied him on this mission (B.F. and J.S.).

In a VA Form 21-4138 dated in April 2005, the Veteran, in pertinent part, indicated that he had constantly been exposed to artillery while under machine gun fire.

Private outpatient treatment records from S. S. B., M.D., dated from January 2004 to June 2005 show intermittent diagnoses of PTSD.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) dated in September 2005, the Veteran indicated that he had been firing on small craft off of the coast of Vietnam under the command of a Captain W. D. W.  He added that this had been from January 1968 to August 1968 and from 1969 to 1970.

A response to a VA inquiry from the National Archives and Records Administration received in June 2010 shows that examination of the log of the U.S.S. Truxtun to include a page by page review of the month before and after the requested date did not reveal information of a seaman being shot, a firefight, or a jet pilot recovery.

A United States Army and Joint Services Records Research Center (JSRRC) response shows that a review of the 1968 command history submitted by the U.S.S. Truxtun revealed that the ship departed Long Beach, California, on September 9, 1968, to conduct plane guard duties for the U.S.S. Ranger and subsequently ended up in the ocean.  The U.S.S. Truxtun launched a motor whale boat immediately to the scene of the crash.  The whale boat crew recovered one of the two pilots; however, he was dead upon arrival.

A VA outpatient treatment record dated in July 2010 shows that the Veteran was assessed with dysthymia, alcohol abuse in remission, PTSD, and chronic cognitive disorder not otherwise specified.  

A VA examination report dated in August 2010 shows that the Veteran reported receiving combat wounds during service, specifically shrapnel which he reportedly removed himself.  His discharge examination was negative for residuals of combat injuries.  A report of medical examination dated in June 1970 was referenced which noted "a scar in the left eyebrow; particulate matter below left eye."  A service treatment record also dated in June 1970 was noted to have suggested that the Veteran had been in a fight and hit over the left eye, noting a one inch irregular laceration on the lateral aspect of the left eyebrow.

The Veteran also reported a legal history with eleven DUI's and a period of incarceration related to that.  He completed electronic technical school (1970-1973).  He had been divorced twice and having two children.

The examiner noted that a significant post-service history of stressors, to include a gunshot wound to the head in 1977, another shooting incident in 1982, and two jeep accidents in 1984.  The Veteran reported heavy drug use immediately following the jeep accidents, and a history of  alcohol abuse.  He indicated that he stopped use seven years earlier after going through two substance abuse programs. 

The Veteran was diagnosed with chronic PTSD; mood disorder, not otherwise specified; and cognitive disorder, not otherwise specified.  The VA examiner concluded that the Veteran's verified stressor was considered at least as likely as not sufficient to produce PTSD.  The Veteran reported PTSD symptoms in relation to his verified stressor (therefore, his symptoms and stressors are considered at least as likely as not related).  However, the Veteran also noted other military events, in addition to his verified stressors, contributing to his PTSD symptoms.  He also was said to have multiple significant post-military stressors, and it was unclear the impact that these had on his psychosocial functioning impairments.

As indicated above, the Veteran's service personnel records reveal that he had service in the contiguous waters of Vietnam from February 1968 to July 1968.  The Board recognizes that the National Archives and Records Administration in June 2010 could not verify stressor information involving a seaman being shot, a firefight, or a jet pilot recovery.  However, the JSRRC did verify that in September 1968, the U.S.S. Truxtun launched a motor whale boat to recovered a downed pilot.  In this regard, the Board finds that the Veteran's stressors, while not totally verified,  are related to his being in a war zone or hostile territory.  The stressors do involve the Veteran being in an area that received mortar fire, and the Veteran's unit was involved in rescuing and recovering pilots from downed aircraft.  

The Veteran has proffered numerous statements that discuss his duties and observations while he was stationed in Vietnam.  Given the time period during which he was assigned to Vietnam and the type of incidents he reported that were stressful, the Board finds this information is sufficient to corroborate that he was exposed to significant, life-affecting stressors.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) and 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  After review of the evidence the Board finds that service personnel records and the historical information concerning the Veteran's unit, proffered by the Veteran, establish that he served in a hostile area.  As his stressors are consistent with service and an individual stationed in a hostile territory, the Board finds no further verification of the Veteran's stressors are necessary.

During the course of this appeal, the appellant has been treated by VA medical providers, and they have concluded that he suffers from the symptoms and manifestations of PTSD.  The record contains a recent psychiatric examination that was accomplished in August 2010.  In that examination, the Veteran's records were  reviewed, the Veteran was examined, and upon completion of the examination, he was diagnosed as having PTSD.  The examiner concluded that the verified inservice stressors were at least as likely as not sufficient to produce PTSD.

The Board recognizes that the VA examiner in August 2010 also indicated that the Veteran also had multiple significant post-military stressors, and that it was unclear the impact that these had on his psychosocial functioning impairments.  However, 
where records have not specifically indicated what symptoms are attributable only to the nonservice-connected disabilities the Board will, for the limited purpose of this decision, attribute the psychiatric signs and symptoms to the inservice stressors which the examiner said were at least as likely as not sufficient to produce PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The record presents a valid diagnosis of PTSD related to stressful experiences the Veteran reported he underwent during his service in Vietnam.  Accordingly, after careful review of all the evidence of record, the Board finds that the Veteran manifests PTSD that is the result of stressors he experienced while in Vietnam.  The Board, therefore, concludes that service connection for PTSD is appropriate.


ORDER

Service connection for PTSD is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


